DETAILED ACTION
Acknowledgements
	The claim objections made in the non-final action have been obviated and/or removed.  An examiner’s amendment appears below to correct a minor informality.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On line 1 of claim 7, “said body” has been replaced by --a body of said needle shield--.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner found the following argument persuasive in distinguishing the recited limitations of claim 1 over the cited art (see pages 7-8 of Remarks filed on 1/25/2022):
“The springe member 1221 and the legs of the needle shield of Howell is not received in the needle hub 34 in a first position where the legs of the spring member 1221 are connected to the device 24. The housing 41 supports the spring member 1221 but the housing is not a needle shield. The spring member 1221 forms the needle shield, which not received in the needle hub.
The leg of the spring member 1221 is not received in the needle hub when coupled to a base and is not withdrawn from the needle hub so that the spring member is able to spring outward to disengage from the coupling of a base. The legs of the 
Claim 1 as amended recites the leg of the needle shield received in the needle hub when the needle shield is coupled to the coupling of the base. The spring member of Howell is not in the needle hub when coupled to the device 24. The leg of the spring member of Howell is not withdrawn from the needle hub whereby the legs spring outward to separate from the coupling of the base.”

Please the non-final office action for the reasons for allowance for claims 10-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783